                  Case 5:14-cv-00665-F Document 431 Filed 05/25/21 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF OKLAHOMA
                                   OFFICE OF THE CLERK
                               William J. Holloway, Jr. United States Courthouse
                                        200 NW 4th Street, Room 1210
                                          Oklahoma City, OK 73102
                                           www.okwd.uscourts.gov
                                               (405) 609-5000
CARMELITA REEDER SHINN
     Clerk of Court

    WILLIAM PIGOTT
      Chief Deputy
                                               May 25, 2021



     Via First Class Mail

     Clerk
     Supreme Court of the United States
     1 First Street, NE
     Washington, DC 20543


     Re: Richard Glossip, et al. v. Randy Chandler, et al. – USDC WDOK Case No. CIV-14-665-F

     Dear Clerk:

     Enclosed please find “Petitioner’s Application for Extension of Time to File a Jurisdictional
     Statement,” filed in the above-referenced case on May 20, 2021, by pro se plaintiff, Wade Lay.
     This document appears to be a filing which should have been sent to the Supreme Court of the
     United States, as opposed to this court.


     Sincerely,

     CARMELITA REEDER SHINN, CLERK


     By:    s/ Lori Gray
            Deputy Clerk


     Enclosure

     cc:    Wade Lay
            #516263
            McAlester-OSP
            P O Box 97
            McAlester, OK 74502-0097
